Citation Nr: 0825810	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-39 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of food poisoning, to include 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for residuals of food 
poisoning, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to October 
1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In an unappealed March 2003 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
residuals of food poisoning.

In a July 2005 rating decision, the RO denied the veteran's 
renewed claim for entitlement to service connection for 
residuals of food poisoning to include GERD.  The veteran 
disagreed and timely perfected an appeal.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, VA denied 
service connection for residuals of food poisoning.

2.  Evidence received since the March 2003 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of food 
poisoning to include GERD.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
current gastrointestinal disorder is unrelated to his active 
duty service.




CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection 
for residuals of food poisoning is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.1103 (2007).

2.  Since the March 2003 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for residuals of food poisoning is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Entitlement to service connection for residuals of food 
poisoning is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of food 
poisoning to include GERD.  Essentially, he contends that his 
claimed condition arose during service.  The Board will first 
address preliminary matters and then provide a decision on 
the appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1).

This claim also contains an issue of whether new and material 
evidence has been submitted.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  

The veteran was informed of what evidence was needed to 
establish new and material evidence in notice letter dated 
July 2004.  The notice also informed the veteran of the 
meaning of the terms "new" and "material," and was 
informed of the basis for the prior denial for service 
connection.  The Board observes that the RO essentially used 
language that substantially follows the regulatory language 
of 38 C.F.R. § 3.156, set forth below.  The veteran was 
specifically informed that his claim was denied because there 
was no evidence of a "permanent residual or chronic 
disability" related to his active duty service.

The July 2004 letter further informed the veteran with notice 
about the information and evidence that is necessary to 
substantiate his claim for service connection by informing 
the veteran that the evidence must show that he had an injury 
in military service or a disease that began in or was made 
worse during military service, or there was an event in 
service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.  In addition, 
the RO notified the veteran in that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice in June 2007.  In this case, elements (1) and (2), 
veteran status and evidence of a current disability, are not 
at issue.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claim of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to element (3), 
relationship of the veteran's disability to his military 
service.  As explained above, he has received proper VCAA 
notice as to his obligations and those of VA with respect to 
this crucial element.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all pertinent private medical records identified 
by the veteran are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  

The Board observes that under the Veterans Claims Assistance 
Act of 2000 (the VCAA), VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

In this case, the RO initially declined to reopen the 
veteran's claim in an October 2004 rating decision.  However, 
after the veteran had submitted new evidence, the RO reopened 
the claim and provided the veteran with a VA medical 
examination pertaining to his claim in June 2005.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the record reveals 
that the veteran waived his right to a hearing before a VLJ.  
See April 2007 VA Form 9.  

The Board will therefore proceed to a decision on the merits.  

Initial consideration

As indicated above, the record includes a July 2005 rating 
decision denying the veteran's claim for entitlement to 
service connection for residuals of food poisoning to include 
GERD.  The veteran submitted an August 2005 NOD and the RO 
issued a November 2005 SOC confirming the rating decision 
denial.  The next communication from the veteran received by 
the RO is a request to reconsider dated July 2006.  

In May 2008, the Board sent the veteran a letter informing 
him that the record indicated he had not filed a substantive 
appeal, and that he had 60 days to present evidence and 
argument regarding the Board's jurisdiction to entertain his 
case.  The Board received the veteran's June 2008 written 
statement that he had no additional evidence to submit.  
After further review of the veteran's VA claims folder, the 
Board determines that the veteran's July 2006 request is 
sufficient to be considered a substantive appeal.

A substantive appeal must be filed "within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later."  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2007); see Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final).  

By regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information." Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2007).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); Roy at 555.

In this case, the RO mailed the rating decision on July 25, 
2005.  Thus, the 1-year period concluded on July 24, 2006.  
The veteran's request to reconsider was received within the 
1-year period on July 7, 2006.  



Section 20.202 states, in pertinent part:

The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  
To the extent feasible, the argument should be 
related to specific items in the Statement of the 
Case and any prior Supplemental Statements of the 
Case.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether 
they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific 
error of fact or law in determination, or 
determinations, being appealed.

The veteran's request to reconsider stated the following: 
[T]he above named veteran is requesting that you reconsider 
your decision to deny service connection for his claim 
stomach condition based on the attached medical statement 
from his doctor who feels he (sic) current diagnosed stomach 
condition is related to his GI problems on active duty."  
There is nothing in the statement indicating that the veteran 
wished to appeal the issue, but rather indicated that the 
veteran wanted the RO to reconsider its previous decision.  
However, it is clear that the veteran disagreed with RO's 
decision and suggested that there was evidence, despite the 
previous consideration by the RO, that warranted a different 
result.

In construing the veteran's statement liberally, and in an 
abundance of caution, the Board finds that the veteran's 
statement raised an issue on appeal.  For that reason, the 
Board chooses not to dismiss the veteran's claim for lack of 
jurisdiction, and instead will proceed with consideration of 
the claim.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

As indicated in the Introduction, the RO denied the veteran's 
June 2002 claim for service connection for residuals of food 
poisoning in a March 2003 rating decision which was not 
appealed by the veteran.  That decision is final.  See 
38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  The veteran now seeks to reopen his claim.  

The old evidence

The relevant evidence of record at the time of the March 2003 
decision included the veteran's service medical records (SMR) 
and treatment record from Milwaukee VA Medical Center (VAMC).  
The veteran's SMRs included a narrative summary of the 
veteran's admission and discharge from the Naval Regional 
Medical Center in San Diego, California, between August 13 
and 20, 1979.  The summary notes that the veteran was one of 
"about 30" Marines who had apparently ingested ham for 
breakfast that had been left sitting out over the weekend."  
The veteran was diagnosed with acute gastroenteritis.  An 
August 21, 1979, entry reflects that the veteran "feels much 
better," and that he was restored to full duty on August 22.  
The VA treatment records included no evidence of a chronic 
gastrointestinal disorder.


The March 2003 rating decision

The RO determined that the veteran's SMR indicated an episode 
of gastroenteritis, but that there was no evidence of any 
residuals of the condition.  The RO also noted there was no 
evidence of a current disorder and no medical evidence of a 
relationship between a current disorder and the event in 
service.  

Newly submitted evidence

The veteran submitted a handwritten statement of Dr. F.I. 
dated May 26, 2005, who stated that the veteran had been a 
patient since October 1999, and that it was "at least likely 
as not that his current symptoms/condition of GERD are 
related to his early symptoms/condition of GERD while on 
active duty."  Moreover, a June 2005 VA examiner diagnosed 
the veteran with GERD.

Discussion

The veteran contends that service connection should be 
granted for his currently diagnosed GERD because 
[notwithstanding the fact that such was first diagnosed many 
years after service] such was purportedly caused by an 
episode of food poisoning in service.    

In essence, the claim has been denied by the RO in the past 
because of a lack of Hickson elements (2) and (3), evidence 
of in-service disease or injury and medical nexus evidence.  
However, the newly submitted evidence of Dr. F.I. and the VA 
examiner's diagnosis are sufficient to reopen the claim.  See 
Justus supra. 

Thus, the Board finds that the record contains new and 
material evidence, that is 
evidence which is related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156; see also Evans, supra.  The claim of 
entitlement to service connection for residuals of food 
poisoning is therefore reopened.



Procedural concerns

The Board has reopened the veteran's claims and is 
considering moving forward to discuss the claims on the 
merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, as noted above, the RO also determined there 
was sufficient evidence to reopen the claim.  After doing so, 
the RO provided a VA medical examination to assist the 
veteran in developing his claim, and additional records were 
obtain after the claim was reopened.  After review of the 
entire record, the Board finds that the evidence includes 
sufficient medical evidence to make a decision on the claim.  

The Board wishes to make it clear at this juncture that 
although there may be of record new and material evidence 
sufficient to reopen the claims, this does not mean that the 
claims must be allowed based on such evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.


2.  Entitlement to service connection for residuals of food 
poisoning, to include gastroesophageal reflux disease (GERD).

The relevant law and regulations regarding service connection 
- in general are stated above and will not be repeated here.

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), and as noted above, the June 2005 
VA examiner provided a diagnosis of GERD.  Thus, element (1) 
is met.

With regard to element (2), also noted above, the veteran's 
SMRs show that the veteran was one of "about 30" Marines 
who had apparently ingested ham for breakfast that had been 
left sitting out over the weekend," and was diagnosed with 
acute gastroenteritis.  An August 21, 1979, entry reflects 
that the veteran "feels much better," and that he was 
restored to full duty on August 22.  The evidence does not 
show that there was a diagnosis of GERD, or of a chronic 
gastrointestinal disorder diagnosed.  Indeed, the diagnosis 
was for "acute" gastroenteritis.  The term acute, in the 
context of a medical diagnosis, means that it is episodical 
and is not chronic.  [Acute: having a short and relatively 
severe course; Dorland's Illustrated Medical Dictionary, 30th 
Edition, 2003 at page 25].  As noted, the veteran recovered 
within about 9 days of the event of food poisoning.  There is 
no other entry indicating any further concern or complaint of 
a gastrointestinal disorder.

Moreover, there is nothing indicating that the veteran had a 
gastrointestinal disorder within a year of his discharge, and 
the evidence supports a conclusion that the first time his 
gastrointestinal disorder was diagnosed was in 1999, about 20 
years after the veteran's discharge from active duty.  In 
sum, there is no evidence of chronicity of the claimed 
disorder after discharge.  

The Board finds that the claim fails for lack of evidence of 
element (2).  

For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the Board finds there are two 
conflicting opinions.  One is the opinion of Dr. F.I. who 
determined, without explanation, that it was "at least 
likely as not that [the veteran's] current symptoms/condition 
of GERD are related to his early symptoms/condition of GERD 
while on active duty."  The opposing opinion was provided by 
the June 2005 examiner who stated, in pertinent part, after 
noting he reviewed the veteran's VA claims folder:

There is no documentation of ongoing complaints of 
reflux in service.  Esophageal reflux disease is a 
common occurrence in the general population and has 
no particular connection with military service even 
if it has existed.  There is no diagnosis of 
gastroesophageal reflux disease shown in service.  
Additionally, there is no diagnosis of diarrhea 
shown in service.  The patient's in service episode 
of food poisoning is a self-limited condition and 
has no particular sequelae to any current 
symptomatology.  There is no current 
gastrointestinal disability as related to symptoms 
shown in service.

The Board notes first that the VA examiner reviewed the 
veteran's VA claims file and noted the pertinent medical 
evidence it contained.  Dr. F.I. did not so indicate and 
indeed, presumed to credit the veteran's recollection that he 
had GERD during service.  As noted by the VA examiner, and by 
a plain reading of the veteran's SMR, there was no diagnosis 
of GERD during service.  Thus, the credibility of Dr. F.I.'s 
opinion is suspect.

Moreover, the VA examiner noted how there was no continuity 
in the veteran's gastrointestinal condition during service 
and how the evidence supported a conclusion that it was 
episodic and further stated that GERD is a common disorder in 
the population, thus the veteran's current disorder was not 
necessarily connected to the events in service.  Thus, the VA 
examiner provided a rationale and basis for his conclusion, 
whereas Dr. F.I.'s opinion was merely conclusory.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). The Court instructed that 
the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).  

The Board finds that the June 2005 VA examiner's reasoned 
opinion is more probative and credible than Dr. F.I.'s 
conclusory opinion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Because the VA examiner determined there was no medical basis 
to conclude that the veteran's current GERD condition was 
related to his active duty service, the Board finds that 
Hickson element (3) is also not satisfied.

For those reasons, the Board finds that the preponderance of 
the evidence supports a conclusion that the veteran's GERD 
condition is unrelated to his military active duty service, 
and that entitlement to service connection for residuals of 
food poisoning to include GERD is not warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of food 
poisoning to include GERD is reopened; to this extent only, 
the appeal of this issue is allowed.

Entitlement to service connection for residuals of food 
poisoning to include GERD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


